Citation Nr: 1609197	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1976, June 2001 to July 2001, April 2005 to July 2005, December 2006 to May 2007, December 2007 to June 2008, January 2009 to March 2009, October 2009 to March 2010, January 2011 to August 2011, and from March 2012 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 20 percent rating was ultimately assigned effective February 14, 2013, the day following his last period of active duty.

In July 2015 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In June 2013, the Veteran reported that he underwent a 12-week pharmaceutical research trial for hepatitis C with Dr. Harrison at the Brooke Army Medical Center beginning in October 2012, with subsequent follow-up appointments in March, April, May, and June 2013.  An April 2013 National Guard treatment record and a December 2014 VA treatment record contain the Veteran's reports of a relapse of hepatitis in approximately April 2013.  Additionally, the Veteran testified that his disease was well-controlled during the research trial but flared after the trial ended.  Since the records from the research trial and follow-up sessions may contain information reflecting the severity of the Veteran's hepatitis during that time, the Board finds that remand is required to request those records.  

Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Request treatment records from the Brooke Army Medical Center dating since October 2012.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide a completed release form for Dr. Harrison.  After securing the necessary release, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


